Citation Nr: 1211581	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-46 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes mellitus with diabetic retinopathy and peripheral neuropathy of upper and lower extremities, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel

INTRODUCTION

The issue of entitlement to service connection for a skin and heart disorder due to exposure to herbicides was raised by the Veteran at the February 2012 hearing and it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

The Veteran served on active duty from May 1967 to February 1971.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for type II diabetes mellitus.  The Veteran disagreed and perfected an appeal.  The Veteran presented testimony in support of his claim at a February 2012 hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for type II diabetes mellitus and associated disorders and contends that the disorders were caused by his exposure to herbicides during active duty.  Specifically, he asserts that as a crewman aboard the U.S.S. Southerland (DD-743), he was exposed to airborne or waterborne herbicides when the ship operated in close proximity to the shores and in inland rivers of the Republic of Vietnam when it provided naval gunfire support during periods in 1968 and 1969.  See hearing transcript at pages 3-4.   He also contends that he went ashore in Vietnam when his ship was anchored in Da Nang harbor in the Republic of Vietnam.  See hearing transcript at page 5.

VA has requested verification of the Veteran's contentions from the Joint Services Records Research Center (JSSRC).  JSSRC generally reported the movements of the U.S.S. Southerland when it operated in the area of the Republic of Vietnam during the period of the Veteran's assignment to the ship.  Specifically, JSSRC reported that the ship anchored at Da Nang on February 17, 1968, and provided gunfire support to units in Vietnam during periods in April and May 1969, and in August and October 1970.  JSSRC did not provide any information that was specific to the Veteran.  

The record evidence does not include copies of logs or other official documents relating to the specific claims of the Veteran.  Because the date of anchorage in Da Nang is specific, copies of the Southerland's deck logs and other logs maintained by ship, if available, should be sought, particularly as the Veteran reported during the hearing that he entered information concerning the working party which departed the ship in the log.  See, for example, Dixon v. Derwinski, 3 Vet. App. 261 (1992).  The JSRRC also indicated that the Veteran's personnel file may contain relevant information.  As only certain excerpts were obtained from the personnel file, the complete file should be requested on remand.  

VA should also request records pertaining to the periods when the Southerland operated in a naval gunfire support role that would enable VA to determine where the ship was located when it provided such support.  Specifically, records to show that the Southerland operated in inland waters or rivers in Vietnam during the periods of April 18 through May 4, 1969, and August 11 to 24 and October 11 to 23, 1970, should be requested.  The Board observes that JSRRC indicated the U.S.S. Southerland had a 10-day period of naval gunfire support operations in 1968, but the report did not indicate specific days or month of operation.  Records of naval gunfire support operations in 1968 should also be sought.

It is also noted that only the service entrance examination and a dental record were obtained from the military records depository.  Although the Veteran indicated during the hearing that he did not obtain treatment during service, he also indicated in his claim form that he had a separation examination.  The RO should again attempt to obtain his service treatment records and if no additional records are obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).  The Veteran should also be notified that he can submit alternate evidence, including statements by fellow Southerland crew who have personal knowledge of the Veteran being assigned to go ashore when the ship was in Vietnam, or other evidence such as letters he wrote at the time or other contemporaneous evidence including photographs that may support his contention.  

The Veteran testified that he had been treated by VA, however, there are no VA treatment records in the Veteran's VA claims folder.  His VA treatment records should be obtained and included in the Veteran's claims folder.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate record keeper and request information and/or copies of records that would show the location of the U.S.S. Southerland (DD-743) during the periods it provided naval gunfire support in the Republic of Vietnam from April 18 through May 4, 1969, and August 11 to 24 and October 11 to 23, 1970.  Similar information and/or records should be obtained for the 10-day period the Southerland provided gunfire support in 1968 in the Republic of Vietnam.  

Request records to show that the U.S.S. Southerland navigated in inland waters or rivers in Vietnam during the periods of April 18 through May 4, 1969, and August 11 to 24 and October 11 to 23, 1970, or any other period between October 1, 1967, and February 1971.  

Request copies of the Southerland's deck log, ship's log, bridge log and other logs maintained by ship and available for review, for the period February 16 to 18, 1968.

2.  Again request the Veteran's service treatment records.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).  

If additional records are not obtained, the Veteran should also be notified of alternative evidence that can be submitted to supplement or substitute for service treatment records.  See M21-1MR, III.iii.2.E.27.b.  The Veteran must be given an opportunity to respond.

3.  Request the Veteran's complete military personnel file.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Contact the Veteran in writing and notify him that he can submit statements made by fellow crewmembers who may have personal knowledge of the Veteran's assignment to go ashore when the U.S.S. Southerland was anchored in Da Nang harbor on February 17, 1968.  

The Veteran should also be informed that he can submit other evidence to support his claims including contemporaneous letters or photographs.  

He should also be asked to either submit or sufficiently identify any private records pertaining to treatment for type II diabetes mellitus.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5.  Ensure that any VA treatment records pertaining to the Veteran are included in his VA claims folder.

6.  Ensure the completion of the foregoing and conduct any other development deemed to be appropriate, and then readjudicate the Veteran's claim.  If the benefit on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


